Citation Nr: 1507567	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  06-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities, to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, granted service connection for a right middle finger fracture and a left ankle fracture.  

During the pendency of the appeal, the Board found in an April 2011 decision that a claim of entitlement to TDIU had been reasonably raised by the record as part of the determination of the initial ratings for residuals of the left ankle fracture and right middle finger fracture, and remanded the issue for development.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In September 2012, the Board again remanded the issue of entitlement to TDIU for additional development.  The RO was instructed to schedule the Veteran for a VA examination to assess the effects of certain service-connected disabilities on the Veteran's employability, and to obtain an opinion on whether the Veteran's service-connected disabilities alone prevented him from being substantially gainfully employed.  The Veteran was subsequently afforded VA examinations in November 2012, including the examiners' opinions as to whether the service-connected disabilities prevent the Veteran from being employable, and the examination results are associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand this claim again.  The Veteran contends that he was forced to quit working in September 2002 due to his service-connected vertigo, left ankle, right middle finger, hearing loss, and tinnitus.  The Veteran asserts that due to his service-connected disabilities, he could not perform the maintenance required in the motel.  He also asserts that he cannot drive a car, it is almost impossible to look for a job, and no employer would insure him because he poses a hazard to himself and other employees.  See the May 2003 and May 2011 TDIU applications; May 2003 and May 2011 statements.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

In this case, the Veteran's service-connected disabilities consist of (1) right ear ruptured ear drum (current rating of zero percent); (2) vertigo, as secondary to right ear ruptured ear drum (current rating of 30 percent); (3) right middle finger fracture with osteoarthritis, as secondary to vertigo (current rating of 10 percent); (4) left ankle fracture with osteoarthritis, as secondary to vertigo (current rating of 10 percent); (5) bilateral hearing loss (rating of zero percent prior to December 28, 2005; 10 percent from December 28, 2005 to November 5, 2010; 20 percent from November 6, 2010 to July 17, 2012; and current rating of 10 percent); (6) tinnitus, as secondary to bilateral hearing loss (current rating of 10 percent); and (7) right ear cholesteatoma (rating of 10 percent prior to August 24, 2005; and zero percent from August 24, 2005).  The Veteran has a combined total rating of 50 percent from November 19, 2004; 60 percent from November 6, 2010; and 50 percent from July 18, 2012.

The Board notes that for TDIU entitlement purposes, the Veteran's vertigo, right middle finger fracture, and left ankle fracture are considered to be one disability because they are disabilities resulting from common etiology.  The combined rating for the vertigo, right middle finger fracture and left ankle fracture is 40 percent.  38 C.F.R. § 4.25.  The Veteran's combined rating, however, is not 70 percent for any period of the appeal.  As such, the combined rating percentage criteria for TDIU consideration under 38 C.F.R. § 4.16(a) are not met and the Veteran may not be considered for TDIU on a scheduler basis.

Although the Veteran does not meet the rating requirements for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of his service-connected disabilities.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.  Thus, in the present case, because there is evidence that the Veteran maybe unemployable due to service-connected disabilities, the issue of entitlement to a TDIU is being referred to the Director of the Compensation Service for the initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to TDIU to the Director of Compensation Service for consideration of assignment of an extraschedular rating for TDIU, pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the Veteran's claims file to the Director of VA's Compensation Service.

2.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




